In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-1047
CEDRIC CAL,
                                                Petitioner-Appellant,
                                 v.

JASON GARNETT, Chief of Parole for the Illinois Department of
Corrections,
                                          Respondent-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 1:14-cv-3834 — Robert M. Dow, Jr., Judge.
                     ____________________

   ARGUED DECEMBER 16, 2020 — DECIDED MARCH 23, 2021
                ____________________

   Before WOOD, SCUDDER, and ST. EVE, Circuit Judges.
    SCUDDER, Circuit Judge. In 1994 Cedric Cal and Albert Kirk-
man were convicted in Illinois state court of murder and at-
tempted murder after a shooting left two people dead and a
third victim, Willie Johnson, alive but with nine gunshot
wounds. Johnson testiﬁed at trial and identiﬁed Cal and Kirk-
man as the shooters. Some 15 years later, Johnson recanted,
stating under oath that neither Cal nor Kirkman were the
2                                                   No. 20-1047

shooters. Cal reacted to Johnson’s recantation by seeking re-
lief based on a claim of actual innocence. An Illinois court held
an evidentiary hearing and—after ﬁnding Johnson’s recanta-
tion implausible and not credible—denied Cal’s request for
relief. The Illinois Appellate Court aﬃrmed.
    Cal then turned to federal court and ﬁled a petition for ha-
beas corpus relief invoking 28 U.S.C. § 2254(d)(2) and con-
tending that the state court’s rejection of Johnson’s recanta-
tion testimony and denial of his actual innocence claim were
based on an unreasonable determination of fact. Our court,
however, recently rejected a similar argument from Cal’s
codefendant, Albert Kirkman, who challenged the exact same
state court ruling in his own habeas corpus petition. Although
the Illinois Appellate Court’s decision is far from ﬂawless, we
too deny Cal federal habeas relief.
                                I
                               A
    Around 10:00 p.m. on April 21, 1992, Willie Johnson was
hanging out in his front yard with his friends Cedric Herron
and Sammy Walker. Two gunmen approached and ﬁred mul-
tiple shots. Herron and Walker died at the scene. Johnson suf-
fered nine gunshot wounds but survived. At the hospital,
Johnson agreed to talk to the police. He identiﬁed one of the
shooters by his street name “Duke,” relayed where Duke
lived, and described the car he drove. A few hours later, the
police pulled over a vehicle matching Johnson’s description
and arrested the driver, Albert Kirkman, and the passenger,
Cedric Cal, who matched the description of the second
shooter. Kirkman initially denied going by the name Duke
but eventually admitted it after the police saw the name Duke
No. 20-1047                                                  3

tattooed on his left arm. Upon reviewing a photo array at the
hospital, Johnson identiﬁed Cal and Kirkman as the shooters.
    At Cal and Kirkman’s joint jury trial, the prosecution
called Johnson as its key witness. Johnson again identiﬁed Cal
and Kirkman as the shooters. His testimony was the only ev-
idence linking Cal and Kirkman to the crime. Johnson testiﬁed
that on the day of the shooting, his sister Latanya came home
crying, so he went outside to confront his neighbor, Keith
Ford. Johnson and Ford were members of rival gangs and the
two had a history of feuding over the drug turf on their block.
Johnson belonged to the Insane Vice Lords, whereas Ford was
a high-ranking Regent for the Gangster Disciples. When John-
son approached, Ford was standing outside his own home
with ﬁve other men, including Duke and another man John-
son would later identify as Cal. A ﬁght broke out between
Johnson and the men with Ford. Johnson testiﬁed that his two
friends Herron and Walker eventually arrived at the scene
and joined the ﬁght.
   On cross-examination, Johnson denied that the altercation
before the shooting involved a drug dispute and instead
maintained that the ﬁght started when he confronted Ford
about upsetting his sister.
    Johnson’s then-girlfriend, Latrese Buford, testiﬁed on the
defendants’ behalf and gave a diﬀerent account of what led to
the shooting. She said that the events that transpired before
the shooting revolved around disputed drug turf in the neigh-
borhood. According to Buford, prior to the shooting she and
Johnson observed one of Herron’s “workers” selling drugs in
an area claimed by Ford. (Like Johnson, Herron was an Insane
Vice Lord.) Soon after, two vans—including one driven by
Ford—approached the worker and several men got out of the
4                                                    No. 20-1047

vans and began beating up the worker. Ford did not partici-
pate in the ﬁght but gave orders to beat up the man. The ﬁght
lasted until Herron arrived and told Ford to call it oﬀ. Buford
testiﬁed that when the skirmish was over, Ford approached
Johnson and Buford and warned Johnson “that it could be
dangerous being around Cedric [Herron]” because Herron
was selling drugs on Ford’s turf.
   Another defense witness, a neighbor, testiﬁed that she and
her grandchildren spoke to Cal only a few minutes after the
shooting and that he stood with them observing the crime
scene for 45 minutes—not the reaction expected from some-
one who participated in the shooting. And a third defense wit-
ness testiﬁed that a month after the shooting, Johnson told
him that Cal and Kirkman were not the shooters.
    The jury found Cal and Kirkman guilty of two counts of
murder, one count of attempted murder, and one count of ag-
gravated battery. The court sentenced each of them to manda-
tory life without parole. The court later reduced Cal’s sen-
tence to 60 years, however, because he was 17 at the time of
the crimes, and the Supreme Court has held that mandatory
life sentences for juvenile oﬀenders violate the Eighth
Amendment. See Miller v. Alabama, 567 U.S. 460, 465 (2012).
Cal has since been granted supervised release.
    The Illinois Appellate Court aﬃrmed Cal’s convictions on
direct appeal, and the Illinois Supreme Court denied review.
Since his convictions, Cal has ﬁled four post-conviction peti-
tions in Illinois state court. Only the third petition is relevant
to this appeal.
No. 20-1047                                                    5

                               B
    In 2009 Cal asked the Illinois Circuit Court for permission
to ﬁle a successive post-conviction petition raising an actual
innocence claim under the Illinois Constitution. See People v.
Washington, 665 N.E.2d 1330, 1337 (Ill. 1996) (recognizing a
freestanding actual innocence claim as cognizable as a matter
of due process). In support of his motion, Cal attached an af-
ﬁdavit that Willie Johnson signed in 2009 recanting his iden-
tiﬁcation of Cal and Kirkman as the shooters. Johnson swore
under oath that Keith Ford and an unknown second
shooter—but not Cal or Kirkman—were the assailants. John-
son further stated that he had falsely identiﬁed Cal and Kirk-
man before and during the trial because he did not like them,
and above all, he was afraid of Ford. Like Cal, Kirkman pur-
sued his own post-conviction actual innocence claim based on
Johnson’s recantation.
    The circuit court granted Cal leave to ﬁle the third petition
and held a joint evidentiary hearing for Cal and Kirkman in
2011. Johnson stood by his recantation when questioned by
the circuit court judge. At the hearing, Johnson denied ever
ﬁghting with Cal or Kirkman, but he did admit that on one
occasion in April 1992, he walked up to Kirkman, who was
selling drugs outside of Johnson’s house, and stole his drugs.
Johnson knew Kirkman to be a Conservative Vice Lord but
believed that Kirkman and Cal were aligned with Ford in the
drug trade on the block. Johnson could not recall whether Cal
was present at the time he stole Kirkman’s drugs and denied
having any other disputes with Cal and Kirkman, including
any dispute involving his sister.
   When asked why he did not initially name Ford as the
shooter, Johnson explained that he had lied at trial out of fear
6                                                 No. 20-1047

for his own life and for his family’s. According to Johnson,
when he ﬁrst identiﬁed Cal and Kirkman to the police, he
“didn’t know if [he] was going to die or not,” and his mother
and sister had already received threats, which he believed
came from Ford. He testiﬁed that the threats from Ford
started immediately after the shooting—while Johnson was
still in the emergency room. Although Johnson believed that
Cal and Kirkman were aligned with Ford, he stated that he
only feared Ford.
    Johnson testiﬁed that, although he had considered Cal and
Kirkman to be enemies, he did not want them to be convicted.
He said that he tried to avoid testifying at trial, hoping that
Cal and Kirkman would beat the case if he did not show up.
Indeed, the trial record reﬂects that Johnson failed to appear
at trial despite having been subpoenaed. A warrant had to be
issued for his arrest before he ﬁnally appeared and testiﬁed.
    At the 2011 hearing, Johnson explained that he chose to
come forward with the truth after so many years because he
no longer feared Ford. Johnson believed himself safe now that
he lived in Texas—far away from Ford and his associates.
Johnson also testiﬁed that his decision to recant was rein-
forced by a call he received from Ray Longstreet—an old
friend and leader of Johnson’s former gang, the Insane Vice
Lords—who urged Johnson to “tell the truth” and assured
him that Ford would not retaliate. To Johnson’s mind, he
could trust Longstreet’s word because he was a “well-known
man in these streets” with “a lot of power.”
   Johnson’s former girlfriend Latrese Buford also testiﬁed at
the evidentiary hearing. According to Buford, Johnson told
her immediately after the 1992 shooting that Duke and Cal
were the shooters. Buford relayed that information to the
No. 20-1047                                                    7

police after the shooting even though Johnson implored her
not to tell anyone. She also claimed that she did not see John-
son—contrary to his testimony at the hearing—make or re-
ceive any phone calls while in the emergency room, nor were
there any phones present in the emergency room but only in
the inpatient rooms. These latter points contradicted John-
son’s testimony from the evidentiary hearing, during which
he said he received a call while in the emergency room.
    The Illinois Circuit Court denied Cal’s petition for post-
conviction relief, ﬁnding Johnson’s recantation not credible
for three reasons. First, the court found Johnson’s new testi-
mony internally inconsistent and implausible. For instance,
Johnson testiﬁed that he received a threatening phone call
while in the emergency room after the shooting, but Buford
testiﬁed that she did not see Johnson receive any calls during
her time with him at the hospital. The only telephone availa-
ble to Johnson at the hospital, Buford recalled, was in the in-
patient room, not the emergency room. Second, the court
found Johnson’s stated motive for lying at trial unconvincing.
The court concluded that Johnson had little motive to lie when
he ﬁrst implicated Cal and Kirkman at the hospital because,
at the time, he thought he was dying and therefore had no
reason to do anything other than tell the truth. Third, the court
disbelieved Johnson’s motive for coming forward 15 years af-
ter the trial, ﬁnding that his decision to recant after receiving
a phone call from Ray Longstreet suggests that it was done
out of Johnson’s gang “alliance and his loyalty with that con-
tinuing criminal enterprise [of the Vice Lords]” rather than
out of a concern for justice.
8                                                    No. 20-1047

    The Illinois Appellate Court aﬃrmed, ﬁnding Johnson’s
recantation testimony unreliable because it contained incon-
sistencies and was implausible.
   After the evidentiary hearing, Johnson pleaded guilty to
perjury based upon his contradictory testimony at the trial
and the evidentiary hearing. The indictment for perjury, how-
ever, never speciﬁed which of his two statements was false.
                                C
    Unable to secure relief in state court, Cal ﬁled a federal ha-
beas petition under 28 U.S.C. § 2254. Cal raised what he styled
as a freestanding actual innocence claim, claiming that he put
forth a “truly persuasive” demonstration of actual innocence
in state post-conviction proceedings. He also argued that his
continued incarceration constituted a due process violation
because his conviction rested solely on irredeemably unrelia-
ble evidence—Johnson’s now-recanted identiﬁcation of Cal as
one of the shooters. And according to Cal, the factual deter-
minations made by the state court during the post-conviction
proceedings were unreasonable.
   The district court denied the petition because neither our
court nor the Supreme Court has ever recognized the exist-
ence of freestanding actual innocence claims in non-capital
cases. See Herrera v. Collins, 506 U.S. 390 (1993). The district
court, however, granted a certiﬁcate of appealability on Cal’s
actual innocence claim. In doing so, the district court stated:
“In support of his actual innocence claim, [Cal] has identiﬁed
favorable facts suggesting that he may be innocent of the
crimes for which he is currently incarcerated. Johnson was the
only eyewitness who testiﬁed at [Cal’s] trial; there was no
physical evidence tying [Cal] to the shooting. Johnson has
No. 20-1047                                                    9

now recanted, and [Cal’s] presentation of the facts suggests
that the recantation may be reliable.”
   Cal now appeals.
                               II
                               A
    We review the district court’s denial of a habeas petition
de novo. See Kirkman v. Thompson, 958 F.3d 663, 665
(7th Cir. 2020). Like the district court, we begin with the deci-
sion of the Illinois Appellate Court—the last state court to
consider Cal’s claim on the merits in a reasoned opinion. See
Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).
    Congress has authorized us to grant habeas relief only if
the state court decision “was contrary to, or involved an un-
reasonable application of, clearly established Federal law” or
“was based on an unreasonable determination of the facts.”
28 U.S.C. § 2254(d)(1)–(2). A decision is not unreasonable if
“‘fairminded jurists could disagree’ on the correctness of the
state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101
(2011) (quoting Yarborough v. Alvarado, 541 U.S. 652, 664
(2004)). A state court’s factual determinations are presumed
correct, and the petitioner must rebut that presumption by
clear and convincing evidence. See 28 U.S.C. § 2254(e)(1).
    Cal invokes § 2254(d)(2) and contends that the Illinois Ap-
pellate Court’s determination that Johnson’s recantation tes-
timony was inconsistent, not credible, and was based on an
unreasonable determination of fact. If we agree with Cal, he
asks us to take the next step of declaring that he has the right
to federal habeas relief because he has brought forth evidence
showing that he is actually innocent of murdering Cedric Her-
ron and Sammy Walker and of attempting to murder Johnson.
10                                                   No. 20-1047

                                B
    Cal urges us not to defer to the Illinois court’s ﬁnding that
Willie Johnson’s recantation lacked credibility. He contends
that the state court committed clear factual errors and made
irrational inferences. A panel of this court, however, recently
rejected a similar argument when it aﬃrmed the denial of ha-
beas relief for Cal’s codefendant, Albert Kirkman. See Kirk-
man, 958 F.3d 663. Kirkman brought a federal due process
claim, arguing that his conviction was based solely on John-
son’s unreliable testimony, that Johnson’s recantation was
credible, and that the Illinois Appellate Court rested its denial
of relief on an unreasonable ﬁnding of fact. Reviewing the
same state court ruling at issue before us, we viewed the Illi-
nois Appellate Court’s decision as controlling because that
court did not make an unreasonable determination of fact,
and Kirkman “fail[ed] to show clear and convincing evidence
that [Johnson’s] recantation ﬁfteen years after the trial is
true.” Id. at 665.
    After taking our own fresh look at the record, and guided
by our decision in Kirkman, we reach the same conclusion: the
Illinois Appellate Court’s factual determinations were not un-
reasonable, and Cal has failed to show by clear and convinc-
ing evidence that Johnson’s recantation, some 15 years after
trial, is reliable. As we explained in Kirkman, the Illinois Ap-
pellate Court held that the circuit court properly considered
six factors in assessing the credibility of Johnson’s recantation:
(1) the recantation’s internal consistency and inherent plausi-
bility, (2) the plausibility of Johnson’s motive for perjuring
himself at trial, (3) the plausibility of his motive for coming
forward, (4) whether the recantation is against Johnson’s in-
terests, (5) the importance of the recanted testimony to the
No. 20-1047                                                     11

verdict, and (6) whether other evidence supports or contra-
dicts the recantation. See id. at 665–66 (citing People v. Kirkman,
2013 IL App (1st) 112362-U, ¶ 13, 2013 WL 3147662
(Ill. App. Ct. 2013) (unpublished)).
   As the Illinois Appellate Court also pointed out, the circuit
court had the opportunity at the evidentiary hearing to ob-
serve Johnson’s demeanor and “concluded that the new evi-
dence was not material and would probably not change the
result on trial.” Kirkman, 2013 IL App (1st) 112362-U, ¶ 14. In
the end, the Illinois Appellate Court aﬃrmed the circuit
court’s ﬁnding that Johnson’s recantation testimony was not
credible because his recantation was internally inconsistent
and implausible, Johnson had no motivation to lie at trial, and
he backpedaled from his trial testimony out of loyalty to his
former gang instead of out of concern for justice. See id. ¶ 17.
Given the highly deferential standard governing federal ha-
beas relief, we echo the conclusion in Kirkman that “the circuit
court’s determination was not unreasonable in light of the ev-
idence.” Kirkman, 958 F.3d at 666.
    That is not to say that the Illinois court’s reasoning is im-
mune from criticism. Cal rightly questions parts of the Illinois
Appellate Court’s decision. For instance, in discrediting John-
son’s recantation as internally inconsistent and implausible,
the state court focused on small inconsistencies collateral to
the main thrust of Johnson’s testimony and inferred from
them that the entire recantation was false. The state court fo-
cused, for example, on the fact that Johnson recalled receiving
a call in the emergency room, but his former girlfriend Latrese
Buford testiﬁed that there was no phone in the emergency
room. The state court, moreover, did not account for the fact
that Johnson’s recantation testimony was against his own
12                                                  No. 20-1047

interest—so much so that Johnson brought on himself the en-
suing perjury charge, to which he pleaded guilty.
    While we acknowledge that Johnson’s recantation casts
some doubt on Cal’s guilt, we are mindful of our prior deci-
sion in Kirkman and conclude that Cal has failed to rebut by
clear and convincing evidence the factual determinations of
the Illinois Appellate Court. In the end, any shortcomings by
the Illinois Appellate Court do not give rise to a “decision that
was based on an unreasonable determination of the facts in
light of the evidence presented in the State court proceeding.”
28 U.S.C. § 2254(d)(2). This is a diﬃcult standard to meet, and
“that is because it was meant to be.” Harrington, 562 U.S. at
102. And “[i]t bears repeating that even a strong case for relief
does not mean that the state court’s contrary conclusion was
unreasonable.” Id. (citing Lockyer v. Andrade, 538 U.S. 63, 75
(2003)).
                               III
    Because Cal is not entitled to relief under § 2254(d)(2), we
decline to resolve the open question whether petitioners can
obtain habeas relief under § 2254 based upon standalone
claims of actual innocence. Before we conclude, however, it
warrants mentioning that the claim Cal asks us to recognize
presents a very diﬃcult issue and one that the Supreme Court
will likely have to answer.
   Today’s law treats a showing of “actual innocence” as a
way for prisoners to overcome procedurally defaulted and
time-barred habeas claims. See 28 U.S.C. § 2244(d)(1);
McQuiggin v. Perkins, 569 U.S. 383, 386 (2013); Schlup v. Delo,
513 U.S. 298, 327–29 (1995) (requiring a showing “that it is
more likely than not that no reasonable juror would have
No. 20-1047                                                     13

convicted [the petitioner] in light of the new evidence”). The
“point of the exception is to ensure that ‘federal constitutional
errors do not result in the incarceration of innocent persons.’”
Perrone v. United States, 889 F.3d 898, 903 (7th Cir. 2018) (quot-
ing Herrera, 506 U.S. at 404). But once the actual innocence ex-
ception is satisﬁed, the petitioner must then identify a consti-
tutional error that infected the trial to warrant habeas relief.
See Arnold v. Dittmann, 901 F.3d 830, 837 (7th Cir. 2018) (ex-
plaining that once a petitioner satisﬁes the actual innocence
exception, he “must show that his conviction violates the
Constitution, laws, or treaties of the United States” to obtain
any habeas relief).
    Stated another way, the Supreme Court has never held
that actual innocence claims, standing alone—separate and
apart from any constitutional error—could support habeas re-
lief. See Herrera, 506 U.S. at 404–05; see also McQuiggin,
569 U.S. at 392 (“We have not resolved whether a prisoner
may be entitled to habeas relief based on a freestanding claim
of actual innocence.”); Dist. Att’y’s Oﬃce for the Third Jud. Dist.
v. Osborne, 557 U.S. 52, 71 (2009) (“Whether such a federal
right [of actual innocence] exists is an open question.”); House
v. Bell, 547 U.S. 518, 554–55 (2006) (declining to “answer the
question left open in Herrera” about the existence of freestand-
ing actual innocence claims). Nor has our court ever acknowl-
edged such a claim. See Arnold, 901 F.3d at 837 (explaining
that we have never “indicated that an actual innocence claim
could, standing alone, support the issuance of a writ in a non-
capital case”); Tabb v. Christianson, 855 F.3d 757, 764 (7th Cir.
2017) (“Whether the constitutional guarantee of due process
supports independent claims of actual innocence without any
other constitutional violation remains open to debate.”).
14                                                   No. 20-1047

    Many of our sister circuits have similarly grappled with
the issue. Compare Raulerson v. Warden, 928 F.3d 987, 1004
(11th Cir. 2019) (“[O]ur precedent forecloses habeas relief
based on a prisoner’s assertion that he is actually innocent of
the crime of conviction ‘absent an independent constitutional
violation occurring in the underlying state criminal proceed-
ing.’” (citation omitted)), Farrar v. Raemisch, 924 F.3d 1126,
1131 (10th Cir. 2019) (“We have thus held that actual inno-
cence does not constitute a freestanding basis for habeas re-
lief.”), Cress v. Palmer, 484 F.3d 844, 854 (6th Cir. 2007) (“[W]e
have repeatedly indicated that such claims [of actual inno-
cence] are not cognizable on habeas.”), and Graves v. Cockrell,
351 F.3d 143, 151 (5th Cir. 2003) (“The Fifth Circuit has … held
that claims of actual innocence are not cognizable on federal
habeas review.”), with Jones v. Taylor, 763 F.3d 1242, 1246 (9th
Cir. 2014) (“We have not resolved whether a freestanding ac-
tual innocence claim is cognizable in a federal habeas corpus
proceeding in the non-capital context, although we have as-
sumed that such a claim is viable.”).
    To be sure, the Supreme Court has suggested (without de-
ﬁnitively holding) that claims of actual innocence may be
enough to justify collateral relief in capital cases on the theory
that executing an actually innocent person violates the Eighth
Amendment. See Herrera, 506 U.S. at 405, 417; accord In re Da-
vis, 557 U.S. 952, 130 S. Ct. 1, 1–2 (2009) (mem.) (Stevens, J.,
concurring) (“[D]ecisions of this Court clearly support the
proposition that it ‘would be an atrocious violation of our
Constitution and the principles upon which it is based’ to ex-
ecute an innocent person.”). But Cal, of course, is not a capital
defendant. He received a 60-year sentence and is now on su-
pervised release. And in any event, we need not exercise our
own independent judgment about whether actual innocence
No. 20-1047                                                 15

claims are cognizable because Cal (much like his codefendant
Albert Kirkman) has not cleared the initial § 2254(d)(2) hurdle
of showing that the Illinois Appellate Court grounded its re-
jection of his request for relief in an unreasonable determina-
tion of the facts.
   For these reasons, we AFFIRM.